Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 4 and 6 – 21 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of the client software application calculating a cryptographic hash fingerprint of its executing code image, wherein the cryptographic hash fingerprint is communicated to the attestation server to prove that the client software application is untampered; the attestation server generating a pass or fail attestation result; communicating the attestation result between the attestation server and the server computing device; controlling the behaviour of the server computing device in a way that is conditional on whether a prior attestation of the client software application was a pass or fail attestation result, wherein the communication between the attestation server and the server 


Kumar (US Pub. No. 2012/0216244 A1) is relied upon to teach software executing (reads on the server requesting and receiving a client application statement/report for the client application from the attestation server, see Kumar para 0110) on the server computing device (reads on the server of Kumar Figure 5 block 531), the software communicating directly or indirectly (reads on the server requesting and receiving a client application statement/report for the client application from the attestation server, see Kumar para 0110) with an attestation server (reads on an attestation broker, see Kumar Figure 5 block 502);  the client software application running (reads on the client application may send a runtime client application execution context and may request a client application artifact from the attestation broker, see Kumar para 0110) on the client computing device (reads on the client of Kumar Figure 5 block 530), the client software application communicating communicates with (reads on the client application may send a runtime client application execution context and may request a client application artifact from the attestation broker, see Kumar para 0110) the same said attestation server (reads on an attestation broker, see Kumar Figure 5 block 502);  the client software application (reads on the client application may send a runtime client application execution context/hash of the application as an application fingerprint and may request a client application artifact from the attestation broker, see Kumar para 0041 and 0110) calculating a cryptographic hash fingerprint of (reads on the runtime client application execution context/hash of the application as an application fingerprint, see Kumar para 0041 and 0110) its executing code image (reads on the hash of the run time instance of the application, see Kumar para 0041), wherein the cryptographic hash fingerprint is communicated to (reads on the client application may send a runtime client application execution context/hash of the application as an application fingerprint to the attestation broker and may request a client application artifact from the attestation broker, see Kumar para 0041 and 0110) the attestation server (reads on an attestation broker, see Kumar Figure 5 block 502) to prove that the client software application is untampered (reads on an assurance or attestation that the application is appropriate to be used, see Kumar para 0047 and 0050);  the attestation server generating a pass or fail attestation result (reads on a visual or audio attestation of application authenticity, see Kumar para 0055 and 0066); communicating (reads on the attestation broker sending the client application statements to the server, see Kumar para 0110 – 0111 and Figure 5 block 511) the attestation result (see Kumar Figure 5 block 511) between the attestation server (reads on an attestation broker, see Kumar Figure 5 block 502) and the server computing device (reads on the server of Kumar Figure 5 block 531);  controlling the behaviour of the server computing device in a way that is conditional on whether a prior attestation of the client software application was a pass or fail attestation result (reads on responsive to receiving the client application statement/report/attestation the server determining whether to transact data exchanges with the client, see Kumar para 0055, 066 and 0111- 0112); however, Kumar does not teach Applicant’s independent claim language. 
Hoggan (US Pub. No. 2010/0064048 A1)is relied upon to teach software executing on (reads on the network access control device controls access to the network by the client device in response to the message from the validation server, see Hoggan para 0006) the server computing device (reads on the network access control device, see Hoggan para 0006 and Figure 1 block 14), the software communicating directly or indirectly with (reads on the network access control device controls access to the network by the client device in response to the message from the validation server, see Hoggan para 0006, 0016, 0025 and Figure 1 block 30) an attestation server (reads on the firmware/software validation server, see Hoggan para 0015 – 0018 and Figure 1 block 16);  the client software application running on the client computing device (reads on the client device may send the fingerprint to the FVS in response to the FVS requesting for it, see Hoggan para 0016), the client software application communicating communicates with the (reads on the client device may send the fingerprint to the FVS in response to the FVS requesting for it, see Hoggan para 0016) same said attestation server (reads on the firmware/software validation server, see Hoggan para 0015 – 0018 and Figure 1 block 16); however, integrating the teachings of Hoggan do not remedy the deficiencies of the prior art of record. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached Monday through Thursday 6:30 A.M.  to 2:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/BRIAN F SHAW/
Primary Examiner, Art Unit 2491